PER CURIAM
In this workers’ compensation case, a determination order had issued awarding claimant 40 percent (128 degrees) for unscheduled disability. The referee found him to be permanently and totally disabled. On the employer’s request for review, the Board reversed the permanent total disability finding and concluded "that the award granted by the Determination Order of 35% unscheduled disability adequately compensates claimant ***.” It restored and affirmed the determination order.
On de novo review, we agree with the Board, but we note that the restored determination order awards 40 percent compensation, not 35 percent.
Affirmed as modified.